Citation Nr: 1548968	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  08-07 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a disability manifesting in muscle cramps and spasms, to include myofascial pain syndrome, to include as secondary to service-connected migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Upon review, the Board finds remand is warranted for further development.  Primarily, the most recent VA examination conducted in connection with the Veteran's claim, in November 2014, refers to records of a Mayo Clinic evaluation conducted in June 2011.  However, no records of this evaluation are in evidence.  Additionally, in a May 2015 statement, the Veteran indicated that a neurologist, Dr. J. Golnick, had diagnosed her with myofascial pain syndrome in March 2010.  While there are some records of treatment with Dr. Golnick of record, the most recent is from October 2007.  The last records of any private treatment were received by VA in May 2008.  As these outstanding records are likely to have bearing on the Veteran's claim for entitlement to service connection for a disability manifested by chronic muscle cramps and spasms, particularly as to the issue of whether the Veteran has a diagnosis of a current separate and distinct disability for VA purposes, the Board finds remand is warranted in order to obtain outstanding private records.  

Additionally, the Board finds that the RO should obtain an addendum opinion to address the findings of any new treatment records which are obtained as a result of this remand, including any diagnoses provided therein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Furthermore, as it appears that the Veteran may receive continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from December 2007 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2007 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and her representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  With the Veteran's assistance, obtain and associate with the record medical records from private care providers identified by the Veteran, to specifically include records from Dr. Golnick and the Mayo Clinic.  Additionally, advise the Veteran that the most recent private treatment records in evidence from any provider were received by VA in May 2008.  All actions to obtain such identified records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and her representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Then, forward the Veteran's claims file to the November 2014 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion.  If necessary, schedule the Veteran for another examination.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and with consideration of the Veteran's lay statements regarding her symptoms and their onset, the examiner is asked to determine whether the Veteran has any current disability, separate and distinct from any other service-connected or non-service-connected disability, manifested by muscle cramps and spasms, to include myofascial pain syndrome, and, if so, whether it is at least as likely as not (50 percent probability or more) that such disability began in service, was caused by service, or is otherwise related to service.  The examiner must provide all current diagnoses and comment on all diagnoses of record during the pendency of the appeal.

If the examiner finds that the Veteran has a current disability but that it is not directly related to service, the examiner should provide an opinion as to whether any current disability manifested by muscle cramps and spasms, to include myofascial pain syndrome, is at least as likely as not (50 percent probability or more) proximately caused or aggravated by the Veteran's service-connected disabilities, to include migraines.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for a disability manifested by muscle cramps and spasms, to include myofascial pain syndrome, to include as secondary to service-connected migraines.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




